              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00115-MR-WCM


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
                                 )
DAVID WILLIAM SMITH,             )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss [Doc. 13].

I.   PROCEDURAL BACKGROUND

     On September 18, 2018, the Defendant was charged in a Bill of

Indictment with two counts of possession with intent to distribute a quantity

of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). [Doc. 1]. The

Defendant made his initial appearance on September 28, 2018, at which time

counsel was appointed. The Defendant’s arraignment was held on October

3, 2018, at which time a Scheduling Order was entered and this matter was

placed on the November 7, 2018 calendar for trial. On October 16, 2018,

appointed counsel filed a motion to withdraw, which the Court granted.
[Docs. 9, 10]. On October 29, 2018, attorney Howard W. Anderson, III was

appointed to serve as counsel for the Defendant. On October 30, 2018, Mr.

Anderson filed a motion to continue the trial date and to extend the motions

deadline for a period of thirty (30) days. [Doc. 11]. The Court granted the

Defendant’s motion on the same day. [Doc. 12].

      On November 12, 2018, the Defendant filed the present motion to

dismiss the Indictment. [Doc. 13]. After receiving an extension of time to do

so [Text-Only Order entered Nov. 14, 2018], the Government filed a

response in opposition on November 26, 2018. [Doc. 15]. This matter is

now ripe for disposition.

II.   ANALYSIS

      The Defendant seeks dismissal of the Bill of Indictment in this case on

the grounds that the President of the United States violated the

Appointments Clause in naming Matthew G. Whitaker as the Acting Attorney

General upon the resignation of Attorney General Jefferson B. Sessions.

[Doc. 13].   The Defendant contends that this was an unconstitutional

appointment, and therefore the Indictment against him “must be dismissed

without prejudice until the [Department of Justice] is headed by an individual

constitutionally eligible to lead the office.” [Id. at 1]. For the reasons that

follow, the Defendant’s argument is without merit.

                                      2
      The Appointments Clause of the United States Constitution gives the

President of the United States the power to “nominate, and by and with the

Advice and Consent of the Senate, . . . appoint . . . Officers of the United

States….” U.S. Const. Art. II, § 2, cl. 2. The Clause further provides that

“Congress may by Law vest the Appointment of such inferior Officers, as

they think proper, in the President alone….” Id. The Supreme Court has

recognized that the Appointments Clause “is among the significant structural

safeguards of the constitutional scheme. By vesting the President with the

exclusive power to select the principal (noninferior) officers of the United

States, the Appointments Clause prevents congressional encroachment

upon the Executive and Judicial Branches.” Edmond v. United States, 520

U.S. 651, 659 (1997).     The Attorney General of the United States is a

principal officer within the meaning of the Appointments Clause. See 28

U.S.C. § 501 (creating DOJ); id. § 503 (designating Attorney General as

“head” of DOJ and requiring advice and consent of Senate for appointment);

id. §509 (“All functions of other officers of the Department of Justice and all

functions of agencies and employees of the Department of Justice are vested

in the Attorney General….”).

      When a vacancy arises in an office which requires Presidential

appointment and Senate confirmation (“a PAS office”), that office’s

                                      3
responsibilities may go unperformed if the President and Senate cannot

agree on a replacement promptly. “Congress has long accounted for this

reality by authorizing the President to direct certain officials to temporarily

carry out the duties of a vacant PAS office in an acting capacity, without

Senate confirmation.” NLRB v. SW Gen., Inc., 137 S. Ct. 929, 934 (2017).

The Federal Vacancies Reform Act of 1998, 5 U.S.C. § 3345 et seq.,

(“FVRA”) is “the latest version of that authorization.” Id. The FVRA provides,

in pertinent part, as follows:

            If an officer of an Executive agency (including the
            Executive Office of the President, and other than the
            Government        Accountability    Office)    whose
            appointment to office is required to be made by the
            President, by and with the advice and consent of the
            Senate, dies, resigns, or is otherwise unable to
            perform the functions and duties of the office —

            (1) the first assistant to the office of such officer shall
            perform the functions and duties of the office
            temporarily in an acting capacity subject to the time
            limitations of section 3346;

            (2) notwithstanding paragraph (1), the President (and
            only the President) may direct a person who serves
            in an office for which appointment is required to be
            made by the President, by and with the advice and
            consent of the Senate, to perform the functions and
            duties of the vacant office temporarily in an acting
            capacity subject to the time limitations of section
            3346; or

            (3) notwithstanding paragraph (1), the President (and
            only the President) may direct an officer or employee
                                        4
             of such Executive agency to perform the functions
             and duties of the vacant office temporarily in an
             acting capacity, subject to the time limitations of
             section 3346, if –

             (A) during the 365-day period preceding the date of
             death, resignation, or beginning of inability to serve
             of the applicable officer, the officer or employee
             served in a position in such agency for not less than
             90 days; and

             (B) the rate of pay for the position described under
             subparagraph (A) is equal to or greater than the
             minimum rate of pay payable for a position at GS-15
             of the General Schedule.

5 U.S.C. § 3345(a). Section 3346 provides that, in the case of a vacancy,

the person directed to serve as an acting officer may serve for no longer than

210 days from the date that such vacancy occurs. 5 U.S.C. § 3346(a)(1).

      The designation of Whitaker as Acting Attorney General clearly comes

within the provisions of the FVRA.1             At the time that Attorney General

Sessions resigned, Whitaker was serving as Chief of Staff and Senior




1Whitaker does not fall within the first two categories of persons made eligible to serve
as an acting principal officer by § 3345(a). First, he was not the first assistant to the
Attorney General within the meaning of § 3345(a)(1). See 28 U.S.C. § 508(a) (identifying
Deputy Attorney General as the “first assistant to the Attorney General”). Further, he did
not already hold a Senate-confirmed office. Though Whitaker was previously appointed
as the United States Attorney for the Southern District of Iowa with the advice and consent
of the Senate, he resigned from that position in November 2009. Thus, he did not fall
within the category of persons identified in § 3345(a)(2). See Designating an Acting
Attorney General, __ Op. O.L.C. __, Slip Op. at *4 (Nov. 14, 2018), available at
https://www.justice.gov/olc/file/1112251/download (last visited Dec. 3, 2018) (hereinafter
“OLC Opinion”).
                                            5
Counselor, a position to which he was appointed by the Attorney General

and in which he had served more than 90 days at a level of at least GS-15.

See OLC Op. at *5. As such, Whitaker comes within the category of officials

who may be temporarily appointed pursuant to § 3345(a)(3). Accordingly, the

designation of Whitaker to act temporarily as Acting Attorney General was in

accordance with the FVRA.

      While acknowledging that Whitaker was designated in accordance with

§ 3345(a)(3), the Defendant nevertheless argues that his designation was

improper because the FVRA “cannot modify the Appointments Clause.”

[Doc. 13-1 at 3]. However, the Supreme Court has implicitly approved

Congress’ long-standing practice, dating back to President Washington’s

first term, of giving the President through acts such as the FVRA “limited

authority to appoint acting officials to temporarily perform the functions of a

vacant PAS office without first obtaining Senate approval.” SW Gen., 137 S.

Ct. at 935 (emphasis added).     In United States v. Eaton, for example, the

Supreme Court upheld Department of State regulations that allowed

executive officials to appoint a “vice-consul” during the temporary absence

of a consul, where the vice-counsel performed the duties of the principal

officer only “for a limited time[ ] and under special and temporary conditions.”




                                       6
169 U.S. 331, 343 (1898).2 Later, in Morrison v. Olson, the Supreme Court

held that an Independent Counsel was an “inferior officer” within the meaning

of the Appointments Clause in light of the limited duties and tenure of that

position. 487 U.S. 654, 671-72 (1988). In light of these decisions, the Court

concludes that the designation of Whitaker as Acting Attorney General under

the FVRA constituted the “special and temporary” appointment of an inferior

officer to perform the duties of a principal officer and thus did not violate the

Appointments Clause. See United States v. Valencia, No. 5:17-CR-822-

DAE(1)(2), 2018 WL 6182755, at *7 (W.D. Tex. Nov. 27, 2018) (concluding

that appointment of Whitaker as Acting Attorney General fell within “special

and temporary” exception to principal officer definition and thus was not

unconstitutional), appeal filed, Dec. 3, 2018.

      Even if there were some sort of defect in Whitaker’s appointment,

however, there are several reasons why such defect would not affect the

validity of the current proceeding. First, 28 U.S.C. § 508 explicitly provides

that in the case of a vacancy in the office of the Attorney General, or of

absence or disability, the Deputy Attorney General shall act as Attorney




2 The Defendant’s attempt to distinguish Eaton because it pertains only to “emergency”
situations is unpersuasive. Designating an acting Attorney General in order to keep the
Department of Justice functioning is at least as much of an emergency as maintaining a
diplomatic post in Bangkok.
                                          7
General. 28 U.S.C. § 508(a). Thus, even if Whitaker had not been properly

designated as Acting Attorney General, there would still be, by statute, a

PAS officer available to perform the duties of the office.

      Second, even in the absence of an Attorney General (confirmed,

appointed or otherwise), the Department of Justice continues to operate as

an arm of the Federal Government through its United States Attorneys.

Here, the Defendant is being prosecuted by the United States Attorney for

the Western District of North Carolina, who is a validly appointed officer with

the statutory authority to prosecute “all offenses against the United States.”

28 U.S.C § 547(1). Further, the Defendant’s charges were brought pursuant

to a valid indictment3 issued by a grand jury, “a constitutional fixture in its

own right.” United States v. Williams, 504 U.S. 36, 47 (1992). The United

States Attorney’s authority to prosecute this valid indictment is in no way

affected by the designation of an Acting Attorney General. See Valencia,

2018 WL 6182755, at *7 (“Since the Defendants have been charged

pursuant to a valid indictment returned by a grand jury, . . . and are being

prosecuted by the United States Attorney for the Western District of Texas




3The Court notes that the Defendant was indicted in September 2018, well before the
designation of Whitaker as Acting Attorney General.
                                        8
‘within his district’ under 28 U.S.C. § 547, the U.S. Attorney’s Office has the

authority to continue these prosecutions.”).

      Finally, the Defendant does not offer any explanation as to how the

temporary designation of an Acting Attorney General during the pendency of

this action requires his Indictment to be dismissed. The Defendant certainly

has not presented any legal authority to the Court to support this argument.

Moreover, at least one court has concluded that dismissal of the indictment

is not an appropriate remedy under these circumstances. See United States

v. Peters, No. 6:17-CR-55-REW-HAI-2, 2018 WL 6313534, at *5 (E.D. Ky.

Dec. 3, 2018) (citing Ryder v. United States, 115 S. Ct. 2013, 2035 (1995)).

If the Defendant were correct in this notion that dismissal is the appropriate

remedy, then any time that an Attorney General vacated the office, became

disabled or other became unavailable to perform his or her duties, all pending

criminal cases nationwide would be subject to dismissal. The Defendant

offers no legal justification for such an absurd result.

      The Defendant offers only a vague argument that the temporary

designation of an Acting Attorney General prejudices him. The Defendant,

however, is unable to point to any prejudice – real or imagined – that is

created by Whitaker’s designation as Acting Attorney General.           At the

hearing of this matter, defense counsel argued that he would have to

                                        9
subpoena Acting Attorney General Whitaker and Deputy Attorney General

Rod Rosenstein to testify at the hearing in order to explore whether there are

any differences between their prosecutorial policies that would affect the

case against the Defendant. In so arguing, counsel conceded that he has

no basis to believe that any such differences exist. Counsel is admonished

that he must have a reasonable basis to believe that his motion has

evidentiary support before filing it. Counsel’s contention that the Acting

Attorney General and Deputy Attorney General should be subpoenaed to

this Court (or to any other federal court in which federal criminal prosecutions

are pending) to determine whether Whitaker’s appointment is prejudicial to

defendants is simply a frivolous argument.

      In short, the Defendant’s argument that he is entitled to the dismissal

of this Indictment due to the designation of an acting Attorney General

requires a “fanciful[ ] leap” of logic which the Court declines to take. Peters,

2018 WL 6313534, at *1. The Defendant’s Motion to Dismiss is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Dismiss [Doc. 13] is DENIED.

      IT IS SO ORDERED.         Signed: December 28, 2018




                                        10
